                                                                        FILED
                                                                            OCT 2 6 2018
                                                                       Clerk, U.S District Court
                                                                         District Of Montana
                                                                               Missoula




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18-50-M-DLC

                 Plaintiff,                         PRELIMINARY ORDER
                                                      OF FORFEITURE
           vs.

 CANON JACK BYERS,

                 Defendant.


      This matter comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture.    (Doc. 26.)   Defendant Canon Jack Byers

appeared before the Court on October 25, 2018 and entered a plea of guilty to

Count I of the Indictment.    He also admitted the forfeiture allegation.    Byers's

plea provides a factual basis and cause to issue an order of forfeiture, pursuant to

21 U.S.C. § 853(a)(l) and (2).

      IT IS ORDERED:

      THAT Defendant Byers's interest in the following property is forfeited to

the United States in accordance with 21 U.S.C. § 853(a)(l) and (2):


                                           1
       • $410.00 in United States Currency;

       THAT the Secret Service, United States Marshal's Service, or a designated

sub-custodian, is directed to seize the property subject to forfeiture and further to

make a return as provided by law;

       THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order

and the United States' intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed; and

       THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

       DATED this 24o{t, day ofO t ber, 2018.




                                     DANA L. CHRISTENSEN, Chief District Judge
                                     United States District Court




                                            2
